          Case:19-12179-JGR Doc#:13 Filed:03/29/19                                 Entered:03/29/19 17:44:40 Page1 of 54

 Fill in this information to identify your case:
 Debtor 1             Ann                     Frances              Pegg
                      First Name              Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name               Middle Name          Last Name


 United States Bankruptcy Court for the: DISTRICT OF COLORADO

 Case number          19-12179 JGR
 (if known)                                                                                                           Check if this is an
                                                                                                                       amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                            04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
      Married
      Not married
2.   During the last 3 years, have you lived anywhere other than where you live now?
      No
      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
         Debtor 1:                                          Dates Debtor 1       Debtor 2:                                         Dates Debtor 2
                                                            lived there                                                            lived there

                                                                                       Same as Debtor 1                               Same as Debtor 1


         9125 W. Cedar Drive, Unit E                        From approx 2007                                                       From
         Number      Street                                                      Number      Street
                                                            To    Oct., 2016                                                       To


         Lakewood                  CO       80226
         City                      State    ZIP Code                             City                      State   ZIP Code


3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)

         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 1
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                              Entered:03/29/19 17:44:40 Page2 of 54

Debtor 1       Ann Frances Pegg                                                          Case number (if known)       19-12179 JGR

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.


          No
          Yes. Fill in the details.

                                                    Debtor 1                                        Debtor 2

                                                  Sources of income         Gross income           Sources of income         Gross income
                                                  Check all that apply.     (before deductions     Check all that apply.     (before deductions
                                                                            and exclusions                                   and exclusions

From January 1 of the current year until           Wages, commissions,                             Wages, commissions,
the date you filed for bankruptcy:                    bonuses, tips                                   bonuses, tips

                                                   Operating a business                            Operating a business

For the last calendar year:                        Wages, commissions,             $45,681.00      Wages, commissions,
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY             Operating a business                            Operating a business

For the calendar year before that:                 Wages, commissions,             $67,098.00      Wages, commissions,
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY             Operating a business                            Operating a business
5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.


          No
          Yes. Fill in the details.


                                                    Debtor 1                                        Debtor 2

                                                  Sources of income           Gross income         Sources of income          Gross income
                                                  Describe below.             from each source     Describe below.            from each source
                                                                              (before deductions                              (before deductions
                                                                              and exclusions                                  and exclusions

From January 1 of the current year until          The Fringe                          ($130.00)
the date you filed for bankruptcy:                Unemployment                        $4,216.00
                                                  Parents                             $4,200.00


For the last calendar year:                       Unemployment                      $10,149.00
(January 1 to December 31, 2018 )                 The Fringe                        ($1,800.00)
                                YYYY              Parents                             $2,100.00


For the calendar year before that:                The Fringe                        ($2,600.00)
(January 1 to December 31, 2017 )                 IRA withdrawal                    $44,600.00
                                YYYY




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 2
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                                 Entered:03/29/19 17:44:40 Page3 of 54

Debtor 1         Ann Frances Pegg                                                           Case number (if known)      19-12179 JGR


 Part 3:          List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

          No.    Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                  "incurred by an individual primarily for a personal, family, or household purpose."

                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

                     No. Go to line 7.

                     Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                  * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

          Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     No. Go to line 7.

                     Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                           Also, do not include payments to an attorney for this bankruptcy case.

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.


          No
          Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

          No
          Yes. List all payments that benefited an insider.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 3
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                                 Entered:03/29/19 17:44:40 Page4 of 54

Debtor 1         Ann Frances Pegg                                                           Case number (if known)      19-12179 JGR

 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.


          No
          Yes. Fill in the details.

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.


          No. Go to line 11.
          Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

          No
          Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

          No
          Yes

 Part 5:          List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

          No
          Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


          No
          Yes. Fill in the details for each gift or contribution.

 Part 6:          List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

          No
          Yes. Fill in the details.




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 4
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                                Entered:03/29/19 17:44:40 Page5 of 54

Debtor 1       Ann Frances Pegg                                                            Case number (if known)     19-12179 JGR

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

          No
          Yes. Fill in the details.

                                                     Description and value of any property transferred          Date payment        Amount of
James L. Aab, Esq.                                   $1,500.00                                                  or transfer was     payment
Person Who Was Paid                                                                                             made

5950 S. Willow Drive, Suite 304                                                                                      2/13/19            $1,500.00
Number      Street




Greenwood Village             CO       80111
City                          State    ZIP Code


Email or website address

Debtor
Person Who Made the Payment, if Not You

                                                     Description and value of any property transferred          Date payment        Amount of
Dollar Learning Foundation                                                                                      or transfer was     payment
Person Who Was Paid                                                                                             made

                                                                                                                     2/15/19             $20.00
Number      Street




City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

          No
          Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 5
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                                  Entered:03/29/19 17:44:40 Page6 of 54

Debtor 1       Ann Frances Pegg                                                             Case number (if known)     19-12179 JGR
18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
       Do not include gifts and transfers that you have already listed on this statement.


          No
          Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)

          No
          Yes. Fill in the details.

  Part 8:        List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
       Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
       houses, pension funds, cooperatives, associations, and other financial institutions.

          No
          Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

          No
          Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     No
     Yes. Fill in the details.
                                                 Who else has or had access to it?           Describe the contents                      Do you still
                                                                                                                                        have it?

POD                                                                                          Various Items of houuse                       No
Name of Storage Facility                         Name                                        furniture (all items were                     Yes
21110 E. 31st Circle                                                                         included in Addendum attached
Number      Street                               Number    Street                            to Schedule B)



Aurora                     CO      80011
City                       State   ZIP Code      City                   State   ZIP Code




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                            Entered:03/29/19 17:44:40 Page7 of 54

Debtor 1       Ann Frances Pegg                                                        Case number (if known)   19-12179 JGR

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

          No
          Yes. Fill in the details.


 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

 Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
  hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
  including statutes or regulations controlling the cleanup of these substances, wastes, or material.
 Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
  utilize it or used to own, operate, or utilize it, including disposal sites.

 Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
  substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?


          No
          Yes. Fill in the details.

25. Have you notified any governmental unit of any release of hazardous material?
     No
     Yes. Fill in the details.
26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

          No
          Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 7
              Case:19-12179-JGR Doc#:13 Filed:03/29/19                                    Entered:03/29/19 17:44:40 Page8 of 54

Debtor 1          Ann Frances Pegg                                                                Case number (if known)         19-12179 JGR

  Part 11:          Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                  A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                  A member of a limited liability company (LLC) or limited liability partnership (LLP)
                  A partner in a partnership
                  An officer, director, or managing executive of a corporation
                  An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.
             Yes. Check all that apply above and fill in the details below for each business.

                                                    Describe the nature of the business                 Employer Identification number
The Fringe                                          Business was part-time until August,                Do not include Social Security number or ITIN.
Business Name                                       2018 when Debtor began conducting
                                                                                                        EIN:           –
1670 Yarrow Street                                  business on a full time basis after
Number        Street                                being laid off from employment.
                                                                                                        Dates business existed
                                                    Name of accountant or bookkeeper
                                                    self                                                From        2017           To   Present
Lakewood                     CO      80214
City                         State   ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.

  Part 12:          Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ Ann Frances Pegg                                          X
       Ann Frances Pegg, Debtor 1                                   Signature of Debtor 2

       Date      03/29/2019                                         Date


Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

      No
      Yes


Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

      No
      Yes. Name of person                                                                              Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                        Declaration, and Signature (Official Form 119).




Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 8
          Case:19-12179-JGR Doc#:13 Filed:03/29/19                                                      Entered:03/29/19 17:44:40 Page9 of 54

 Fill in this information to identify your case:
 Debtor 1               Ann                          Frances                     Pegg
                        First Name                   Middle Name                 Last Name

 Debtor 2
 (Spouse, if filing) First Name                      Middle Name                 Last Name


 United States Bankruptcy Court for the: DISTRICT OF COLORADO

 Case number            19-12179 JGR
 (if known)                                                                                                                                      Check if this is an
                                                                                                                                                  amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                             Your assets
                                                                                                                                                             Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)

     1a. Copy line 55, Total real estate, from Schedule A/B...................................................................................................         $390,000.00


     1b. Copy line 62, Total personal property, from Schedule A/B........................................................................................              $145,514.38


     1c. Copy line 63, Total of all property on Schedule A/B..................................................................................................         $535,514.38


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.....                                           $340,137.58

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.....................................                                 $11,180.00


     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................. +                                  $131,580.20



                                                                                                                             Your total liabilities                    $482,897.78




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
     Copy your combined monthly income from line 12 of Schedule I......................................................................................                     $130.00

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J................................................................................................               $3,594.94




Official Form 106Sum                      Summary of Your Assets and Liabilities and Certain Statistical Information                                                            page 1
Case:19-12179-JGR Doc#:13 Filed:03/29/19   Entered:03/29/19 17:44:40 Page10 of 54
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                                        Entered:03/29/19 17:44:40 Page11 of 54

 Fill in this information to identify your case and this filing:
 Debtor 1               Ann                     Frances                  Pegg
                        First Name              Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name                 Middle Name              Last Name


 United States Bankruptcy Court for the: DISTRICT OF COLORADO

 Case number            19-12179 JGR
 (if known)                                                                                                                     Check if this is an
                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

           No. Go to Part 2.
           Yes. Where is the property?

1.1.                                                    What is the property?                              Do not deduct secured claims or exemptions. Put the
1670 Yarrow Street, Lakewood, CO,                       Check all that apply.                              amount of any secured claims on Schedule D:
                                                            Single-family home                             Creditors Who Have Claims Secured by Property.
80214-6031                                              
                                                           Duplex or multi-unit building                  Current value of the            Current value of the
Debtor's personal residence.                                Condominium or cooperative                     entire property?                portion you own?
                                                        
Debtor's personal residence located                         Manufactured or mobile home
                                                                                                                      $390,000.00                 $390,000.00
at 1670 Yarrow Street, Lakewood, CO,                        Land
80214-6031.
                                                        
                                                           Investment property                            Describe the nature of your ownership
                                                            Timeshare                                      interest (such as fee simple, tenancy by the
                                                                                                          entireties, or a life estate), if known.
Jefferson                                                  Other
County                                                                                                     fee subject to mortgage
                                                        Who has an interest in the property?
                                                        Check one.

                                                           Debtor 1 only                                     Check if this is community property
                                                            Debtor 2 only                                      (see instructions)
                                                        
                                                           Debtor 1 and Debtor 2 only
                                                           At least one of the debtors and another

                                                        Other information you wish to add about this item, such as local
                                                        property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.........................................................            $390,000.00


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

          No
          Yes




Official Form 106A/B                                                  Schedule A/B: Property                                                               page 1
         Case:19-12179-JGR Doc#:13 Filed:03/29/19                                        Entered:03/29/19 17:44:40 Page12 of 54

Debtor 1         Ann Frances Pegg                                                                  Case number (if known)        19-12179 JGR

3.1.                                                  Who has an interest in the property?               Do not deduct secured claims or exemptions. Put the
Make:                    Ford                         Check one.                                         amount of any secured claims on Schedule D:
                                                          Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                   Expedition XLT               
                                                         Debtor 2 only                           Current value of the                   Current value of the
Year:                    2011                                                                     entire property?                       portion you own?
                                                         Debtor 1 and Debtor 2 only
Approximate mileage: 139,000                              At least one of the debtors and another
                                                                                                             $8,500.00                             $8,500.00
Other information:
Debtor's l vehicle also used to pick-up                  Check if this is community property
merchandise for resale and deliver                        (see instructions)
merchandise to customers.
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

          No
          Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.........................................................               $8,500.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                         Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware

          No
          Yes. Describe..... Debtor's household furnishings and furniture as listed on attached                                                    $2,630.00
                                addendum.
7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games

          No
          Yes. Describe..... Debtor's electronic equipment as listed on addendum.                                                                    $240.00

8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

          No
          Yes. Describe.....

9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments

          No
          Yes. Describe..... Basketball, snowboard, bat, balls and tennis racket.                                                                     $20.00

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment

          No
          Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

          No
          Yes. Describe..... Debtor's clothing and personal effects.                                                                                 $300.00




Official Form 106A/B                                                Schedule A/B: Property                                                               page 2
Case:19-12179-JGR Doc#:13 Filed:03/29/19   Entered:03/29/19 17:44:40 Page13 of 54
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                                                                  Entered:03/29/19 17:44:40 Page14 of 54

Debtor 1         Ann Frances Pegg                                                                                                 Case number (if known)                   19-12179 JGR

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver

          No
          Yes. Describe..... Engagement ring, misc. necklaces, rings and assorted costume jewelry.                                                                                               $700.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses

          No
          Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you
    did not list

          No
          Yes. Give specific
           information............. Provisions                                                                                                                                                      $80.00

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here........................................................................................................                                         $3,970.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                      Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                      portion you own?
                                                                                                                                                                                      Do not deduct secured
                                                                                                                                                                                      claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition

          No
          Yes.................................................................................................................................... Cash: ..........................                 $20.00

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

          No
          Yes............................                    Institution name:

             17.1.      Checking account:                     Debtor's personal checking account at Academy Bank.                                                                                 $100.00
             17.2.      Checking account:                     Debtor's business account for The Fringe at Academy Bank.                                                                           $100.00
             17.3.      Checking account:                     Debtor's checking account at US Bank; account has a negative
                                                              balance.                                                                                                                             ($5.00)
             17.4.      Other financial account: Debtor's account at Paypal which is believed to have zero
                                                              balance or is overdrawn.                                                                                                          Unknown
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts

          No
          Yes............................     Institution or issuer name:




Official Form 106A/B                                                                     Schedule A/B: Property                                                                                       page 3
         Case:19-12179-JGR Doc#:13 Filed:03/29/19                                            Entered:03/29/19 17:44:40 Page15 of 54

Debtor 1         Ann Frances Pegg                                                                    Case number (if known)      19-12179 JGR

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture

          No
          Yes. Give specific
           information about
           them..........................     Name of entity:                                                      % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

          No
          Yes. Give specific
           information about
           them..........................     Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans

          No
          Yes. List each
           account separately.               Type of account:       Institution name:
                                             Retirement account:    Debtor's PERA account with State of Colorado.                                  $120,367.38
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

          No
          Yes............................                      Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
     No
     Yes............................ Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

          No
          Yes............................    Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit

          No
          Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

          No
          Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

          No
          Yes. Give specific
           information about them




Official Form 106A/B                                                     Schedule A/B: Property                                                          page 4
         Case:19-12179-JGR Doc#:13 Filed:03/29/19                                    Entered:03/29/19 17:44:40 Page16 of 54

Debtor 1        Ann Frances Pegg                                                              Case number (if known)   19-12179 JGR

Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

28. Tax refunds owed to you

          No
          Yes. Give specific information            Federal: Debtor's 2018 tax return reflects a refund of     Federal:                  $7,812.00
           about them, including whether             $3,444.00 and her 2017 tax return reflects a refund of
           you already filed the returns                                                                        State:                    $1,095.00
                                                     $4,368.00. Both returns were filed 3/28/19. [NOTE: in 2018
           and the tax years......................   Debtor received an assessment notice from IRS for an       Local:                         $0.00
                                                     additional $8,418.00 owed on her 2016 return]. Amt:
                                                     $7,812.00

                                                     State: Debtor 2018 tax refturn reflects a refund of $613.00
                                                     and her 2017 tax return reflects a refund of $482.00. Both
                                                     returns were filed 3/28/19. [NOTE: In view of the IRS
                                                     assessment made concerning Debtor's 2016 return, she
                                                     filed an amended Colorado return for 2016 which shows
                                                     additional taxes due of $2,155.00]. Amt: $1,095.00
29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

          No
          Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else

          No
          Yes. Give specific information

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

          No
          Yes. Name the insurance
           company of each policy
           and list its value................   Company name:                             Beneficiary:                    Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died

          No
          Yes. Give specific information

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue

          No
          Yes. Describe each claim........




Official Form 106A/B                                                 Schedule A/B: Property                                                     page 5
          Case:19-12179-JGR Doc#:13 Filed:03/29/19                                                   Entered:03/29/19 17:44:40 Page17 of 54

Debtor 1         Ann Frances Pegg                                                                                Case number (if known)            19-12179 JGR

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims

          No
          Yes. Describe each claim........

35. Any financial assets you did not already list

          No
          Yes. Give specific information

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................            $129,489.38


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

          No. Go to Part 6.
          Yes. Go to line 38.

                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
38. Accounts receivable or commissions you already earned

          No
          Yes. Describe..

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices

          No
          Yes. Describe.. Desk, filing cabinet, computer and all-in-one printer; office supplies.                                                                     $500.00

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

          No
          Yes. Describe.. Supplies used to refurbicsh/refinish merchandise for resale.                                                                                $100.00

41. Inventory

          No
          Yes. Describe.. Merchandise and items currently held for sale and/or in process of being                                                                  $2,955.00
                                  refurbished and placed for sale; general list is attached as addendum. Value
                                  is at cost.
42. Interests in partnerships or joint ventures

          No
          Yes. Describe..... Name of entity:                                                                                     % of ownership:

                                    On November 1, 2018, Debtor filed Articles of Organization
                                    for "The Fringe" with the Colorado Secretary of State.
                                    Other than the filing, this entity has never operated as it
                                    was never assigned a TIN, nor adopted any Operating
                                    Agreement or established any bank account.                                                                                            $0.00
43. Customer lists, mailing lists, or other compilations

          No
          Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                 No
                 Yes. Describe.....

Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 6
Case:19-12179-JGR Doc#:13 Filed:03/29/19   Entered:03/29/19 17:44:40 Page18 of 54
          Case:19-12179-JGR Doc#:13 Filed:03/29/19                                                   Entered:03/29/19 17:44:40 Page19 of 54

Debtor 1         Ann Frances Pegg                                                                                Case number (if known)            19-12179 JGR

44. Any business-related property you did not already list

          No
          Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................              $3,555.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
               If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

          No. Go to Part 7.
          Yes. Go to line 47.


                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish

          No
          Yes....

48. Crops--either growing or harvested

          No
          Yes. Give specific
           information................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

          No
          Yes....

50. Farm and fishing supplies, chemicals, and feed

          No
          Yes....

51. Any farm- and commercial fishing-related property you did not already list

          No
          Yes. Give specific
           information................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................                   $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

          No
          Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.............................................                                         $0.00




Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 7
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                                                            Entered:03/29/19 17:44:40 Page20 of 54

Debtor 1          Ann Frances Pegg                                                                                          Case number (if known)                19-12179 JGR


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................           $390,000.00

56. Part 2: Total vehicles, line 5                                                                                   $8,500.00

57. Part 3: Total personal and household items, line 15                                                              $3,970.00

58. Part 4: Total financial assets, line 36                                                                      $129,489.38

59. Part 5: Total business-related property, line 45                                                                 $3,555.00

60. Part 6: Total farm- and fishing-related property, line 52                                                               $0.00

61. Part 7: Total other property not listed, line 54                                              +                         $0.00

                                                                                                                                          Copy personal
62. Total personal property.                  Add lines 56 through 61..................                          $145,514.38              property total                  +   $145,514.38


63. Total of all property on Schedule A/B.                         Add line 55 + line 62................................................................................       $535,514.38




Official Form 106A/B                                                                Schedule A/B: Property                                                                           page 8
         Case:19-12179-JGR Doc#:13 Filed:03/29/19                                 Entered:03/29/19 17:44:40 Page21 of 54

 Fill in this information to identify your case:
 Debtor 1            Ann                  Frances                Pegg
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: DISTRICT OF COLORADO
                                                                                                                    Check if this is an
 Case number         19-12179 JGR                                                                                    amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:       Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.

         You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
         You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                        $390,000.00                $49,862.42          Colo. Rev. Stat. §§ 38-41-201(1)(a)
Debtor's personal residence.                                                     100% of fair market     (Claimed: $49,862.42
Debtor's personal residence located at                                            value, up to any        Equity up to $75,000 - est $ )
1670 Yarrow Street, Lakewood, CO,                                                 applicable statutory
80214-6031.                                                                       limit
Line from Schedule A/B: 1.1

Brief description:                                          $8,500.00                                    Colo. Rev. Stat. § 13-54-102 (1)(i)
2011 Ford Expedition XLT (approx. 139,000                                        100% of fair market     (Claimed: $8,500.00
miles)                                                                            value, up to any        100% of fair market value, up to any
Debtor's l vehicle also used to pick-up                                           applicable statutory    applicable statutory limit)
merchandise for resale and deliver                                                limit
merchandise to customers.
Line from Schedule A/B:  3.1


3.   Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

         No
         Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           No
           Yes
Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
         Case:19-12179-JGR Doc#:13 Filed:03/29/19                           Entered:03/29/19 17:44:40 Page22 of 54

Debtor 1      Ann Frances Pegg                                                       Case number (if known)   19-12179 JGR

 Part 2:       Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $2,630.00               $2,630.00          Colo. Rev. Stat. § 13-54-102 (1)(e)
Debtor's household furnishings and                                          100% of fair market    (Claimed: $2,630.00
furniture as listed on attached addendum.                                    value, up to any       100% of FMV up to $3,000.00)
Line from Schedule A/B:    6                                                 applicable statutory
                                                                             limit

Brief description:                                       $240.00                                   Colo. Rev. Stat. § 13-54-102 (1)(e)
Debtor's electronic equipment as listed on                                  100% of fair market    (Claimed: $240.00
addendum.                                                                    value, up to any       100% of fair market value, up to any
Line from Schedule A/B:  7                                                   applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $300.00                 $300.00           Colo. Rev. Stat. § 13-54-102 (1)(a)
Debtor's clothing and personal effects.                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $700.00                 $700.00           Colo. Rev. Stat. § 13-54-102 (1)(b)
Engagement ring, misc. necklaces, rings                                     100% of fair market
and assorted costume jewelry.                                                value, up to any
Line from Schedule A/B: 12                                                   applicable statutory
                                                                             limit

Brief description:                                       $80.00                                    Colo. Rev. Stat. § 13-54-102 (1)(f)
Provisions                                                                  100% of fair market    (Claimed: $80.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:    14
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $100.00                  $75.00           Colo. Rev. Stat. §§ 13-54-104, 5-5-
Debtor's personal checking account at                                       100% of fair market    105 (Claimed: 75%
Academy Bank.                                                                value, up to any       75% of amount received from self-
Line from Schedule A/B: 17.1                                                 applicable statutory   employment. )
                                                                             limit

Brief description:                                     $120,367.38                                 Colo. Rev. Stat. § 24-51-212
Debtor's PERA account with State of                                         100% of fair market    (Claimed: 100%
Colorado.                                                                    value, up to any       100% of fair market value, up to any
Line from Schedule A/B: 21                                                   applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $500.00                                   Colo. Rev. Stat. § 13-54-102 (1)(i)
Desk, filing cabinet, computer and all-in-                                  100% of fair market    (Claimed: $500.00
one printer; office supplies.                                                value, up to any       100% of fair market value, up to any
Line from Schedule A/B:  39                                                  applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $100.00                                   Colo. Rev. Stat. § 13-54-102 (1)(i)
Supplies used to refurbicsh/refinish                                        100% of fair market    (Claimed: $100.00
merchandise for resale.                                                      value, up to any       100% of fair market value, up to any
Line from Schedule A/B: 40                                                   applicable statutory   applicable statutory limit)
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
         Case:19-12179-JGR Doc#:13 Filed:03/29/19                           Entered:03/29/19 17:44:40 Page23 of 54

Debtor 1      Ann Frances Pegg                                                       Case number (if known)   19-12179 JGR

 Part 2:       Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $2,955.00                                  Colo. Rev. Stat. § 13-54-102 (1)(i)
Merchandise and items currently held for                                    100% of fair market    (Claimed: $2,955.00
sale and/or in process of being                                              value, up to any       100% of fair market value, up to any
refurbished and placed for sale; general                                     applicable statutory   applicable statutory limit)
list is attached as addendum. Value is at                                    limit
cost.
Line from Schedule A/B:  41




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
            Case:19-12179-JGR Doc#:13 Filed:03/29/19                                Entered:03/29/19 17:44:40 Page24 of 54

  Fill in this information to identify your case:
  Debtor 1             Ann                   Frances                Pegg
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: DISTRICT OF COLORADO

  Case number          19-12179 JGR
  (if known)                                                                                                          Check if this is an
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?

            No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                           $340,137.58             $390,000.00
Mr. Cooper
Creditor's name
                                                 1670 Yarrow Street,
8950 Cypress Waters Boulevard                    Lakewood, CO, 80214-6031
Number       Street


                                                 As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Coppell                  TX      75019            Unliquidated
City                     State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
 Debtor 1 only                            An agreement you made (such as mortgage or secured car loan)
 Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
 Debtor 1 and Debtor 2 only               Judgment lien from a lawsuit
 At least one of the debtors and another  Other (including a right to offset)
      Check if this claim relates                   First Deed of Trust
       to a community debt
Date debt was incurred           3/2018          Last 4 digits of account number              x    x    x
Claim incurred 3/18 for Debtor's refinance of first mortgage on her home. Claim evidenced by promissory note secured by
first deed of trust for benefit of creditor who is the successor-in-interest to Pacific Union Financial.




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                             $340,137.58

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                            $340,137.58

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                         page 1
        Case:19-12179-JGR Doc#:13 Filed:03/29/19                              Entered:03/29/19 17:44:40 Page25 of 54

Debtor 1       Ann Frances Pegg                                                        Case number (if known)    19-12179 JGR

 Part 2:        List Others to Be Notified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and
then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Part 1,
list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1, do not fill out or
submit this page.


  1
        Mr. Cooper                                                             On which line in Part 1 did you enter the creditor?      2.1
        Name
        P.O. Box 6119094                                                       Last 4 digits of account number
        Number       Street




        Dallas                                   TX      75261-9741
        City                                     State   ZIP Code

  2
        Mr. Cooper                                                             On which line in Part 1 did you enter the creditor?      2.1
        Name
        P.O. Box 9095                                                          Last 4 digits of account number
        Number       Street




        Temecula                                 CA      92589-9095
        City                                     State   ZIP Code

  3
        Mr. Cooper                                                             On which line in Part 1 did you enter the creditor?      2.1
        Name
        P.O. Box 650783                                                        Last 4 digits of account number
        Number       Street




        Dallas                                   TX      75265-0783
        City                                     State   ZIP Code




Official Form 106D                 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                                  Entered:03/29/19 17:44:40 Page26 of 54

  Fill in this information to identify your case:
  Debtor 1             Ann                   Frances                Pegg
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: DISTRICT OF COLORADO

  Case number          19-12179 JGR
  (if known)                                                                                                           Check if this is an
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                                $2,155.00           $2,155.00                $0.00
Colorado Department of Revenue
Priority Creditor's Name                                   Last 4 digits of account number
1375 Sherman Street                                        When was the debt incurred?          2016
Number       Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                            Contingent
Denver                          CO      80261               Unliquidated
City                            State   ZIP Code            Disputed
Who incurred the debt?     Check one.                      Type of PRIORITY unsecured claim:
  Debtor 1 only
                                                            Domestic support obligations
 Debtor 2 only                                             Taxes and certain other debts you owe the government
 Debtor 1 and Debtor 2 only                                Claims for death or personal injury while you were
 At least one of the debtors and another                     intoxicated
 Check if this claim is for a community debt               Other. Specify
Is the claim subject to offset?
 No
 Yes
On March 28, 2019 Debtor filed an amended tax return for 2016 reflecting additional taxes due of $2,155, exclusive of
interest and penaltioies. The amended return was filed in view of the IRS assessment made concerning her 2016 return,
The claim amount does not take into account the refunds reflected to due on Debtor's 2017 and 2018 tax returns - see line
28 of Schedule B.




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
          Case:19-12179-JGR Doc#:13 Filed:03/29/19                             Entered:03/29/19 17:44:40 Page27 of 54

Debtor 1       Ann Frances Pegg                                                         Case number (if known)       19-12179 JGR

  Part 1:        Your PRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the                     Total claim        Priority           Nonpriority
previous page.                                                                                                   amount             amount


   2.2                                                                                            $9,025.00           $7,622.00        $1,403.00
Internal Revenue Service
Priority Creditor's Name                              Last 4 digits of account number
P.O. Box 7346                                         When was the debt incurred?        2016
Number       Street
                                                      As of the date you file, the claim is: Check all that apply.
                                                       Contingent
Philadelphia               PA      19101-7346          Unliquidated
City                       State   ZIP Code            Disputed
Who incurred the debt?     Check one.                 Type of PRIORITY unsecured claim:
 Debtor 1 only                                        Domestic support obligations
 Debtor 2 only                                        Taxes and certain other debts you owe the government
 Debtor 1 and Debtor 2 only                           Claims for death or personal injury while you were
 At least one of the debtors and another                intoxicated
 Check if this claim is for a community debt          Other. Specify
Is the claim subject to offset?
 No
 Yes
Unpaid balance of additional assessed income taxes owed for 2016 plus interest and penalties. [NOTE: this sum does not
take into account the refunds which are reflected to be due Debtor on her 2017 and 2018 returns - see line 28 on Schedule
B.]




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                            page 2
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                                   Entered:03/29/19 17:44:40 Page28 of 54

Debtor 1       Ann Frances Pegg                                                                 Case number (if known)      19-12179 JGR

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                          $1,801.66
ADT                                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?           10/18/18
P.O. Box 650485
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
Dallas                          TX      75265-0485
                                                             Disputed
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                              Student loans
 Debtor 2 only                                              Obligations arising out of a separation agreement or divorce
                                                               that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               Contract
Is the claim subject to offset?
 No
 Yes
In October, 2018, Debtor executed three-year contract for installation of security system and monitoring services. Creditor
may claim security interest in unpaid monitoring equipment. Claim is listed for all monies owed throughout term of
contract.
     4.2                                                                                                                                          $7,000.00
Amazon Card Services                                        Last 4 digits of account number         9 9        1    7
Nonpriority Creditor's Name
                                                            When was the debt incurred?           2017-18
P.O. Box 15298
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
Wilminton                       DE      19850-5298
                                                             Disputed
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                             Student loans
 Debtor 2 only                                              Obligations arising out of a separation agreement or divorce
                                                               that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
 No
 Yes
Unpaid balance of credit card charges believe last used September, 2018.




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 3
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                               Entered:03/29/19 17:44:40 Page29 of 54

Debtor 1       Ann Frances Pegg                                                            Case number (if known)       19-12179 JGR

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                       Total claim
previous page.

   4.3                                                                                                                                      $857.30
Amazon.com Store Card                                    Last 4 digits of account number       9    6    0    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2018-19
c/o Sychrony Bank
Number        Street                                     As of the date you file, the claim is: Check all that apply.
P. O. Box 965024                                          Contingent
                                                          Unliquidated
Orlando                       FL      30353
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                           Student loans
 Debtor 2 only                                           Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Services
Is the claim subject to offset?
 No
 Yes
Unpaid balance owed for internet access and streaming services incurred 2018-19.
   4.4                                                                                                                                  $11,016.45
Capital One                                              Last 4 digits of account number       0    3    9    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2017-19
P.O. Box 70886
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Charlotte                     NC      28272-9903
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                           Student loans
 Debtor 2 only                                           Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Unpaid balance of credit card charges incurred 2017-19.




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                            page 4
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                               Entered:03/29/19 17:44:40 Page30 of 54

Debtor 1       Ann Frances Pegg                                                            Case number (if known)       19-12179 JGR

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                       Total claim
previous page.

   4.5                                                                                                                                    $2,669.20
Comenity Bank/Overstock                                  Last 4 digits of account number       2    5    4    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2018-19
P.O. Box 183043
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Columbus                      OH      43218-3043
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                           Student loans
 Debtor 2 only                                           Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Merchandise
Is the claim subject to offset?
 No
 Yes
Unpaid balance of mail order merchandise purchased 2018-19.
   4.6                                                                                                                                    $1,229.26
Credit One Bank                                          Last 4 digits of account number       6    8    8    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2017-18
P.O. Box 60500
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
City of Industry              CA      91716
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                           Student loans
 Debtor 2 only                                           Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Unpaid balance of credit card charges incurred 2017-18.




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                            page 5
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                               Entered:03/29/19 17:44:40 Page31 of 54

Debtor 1       Ann Frances Pegg                                                            Case number (if known)       19-12179 JGR

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                       Total claim
previous page.

   4.7                                                                                                                                      $838.97
Credit One Mastercard                                    Last 4 digits of account number       2    1    1    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2018
P.O. Box 60500
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
City of Industry              CA      91716-0500
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                           Student loans
 Debtor 2 only                                           Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Unpaid balance of credit card purchases incfurred 2018.
   4.8                                                                                                                                      $836.97
Credit One Mastercard                                    Last 4 digits of account number       5    5    9    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2018
P.O. Box 98873
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Las Vegas                     NV      89193-8873
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                           Student loans
 Debtor 2 only                                           Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit card
Is the claim subject to offset?
 No
 Yes
Unpaid balance of credit card purchases incurred 2018.




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                            page 6
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                               Entered:03/29/19 17:44:40 Page32 of 54

Debtor 1       Ann Frances Pegg                                                            Case number (if known)       19-12179 JGR

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                       Total claim
previous page.

   4.9                                                                                                                                      $505.60
Discover Card                                            Last 4 digits of account number       8    1    3    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2018
P.O. Box 30943
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Salt Lake City                UT      84130-0943
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                           Student loans
 Debtor 2 only                                           Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit card
Is the claim subject to offset?
 No
 Yes
Unpaid balance of credit card charges incurred 2018.
  4.10                                                                                                                                  $61,767.89
Great Lakes                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2012-15
2410 International Lane
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Madison                       WI      53704-3193
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                           Student loans
 Debtor 2 only                                           Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Cureent balance of consolidated student loan debt.




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                            page 7
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                               Entered:03/29/19 17:44:40 Page33 of 54

Debtor 1       Ann Frances Pegg                                                            Case number (if known)       19-12179 JGR

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                       Total claim
previous page.

  4.11                                                                                                                                    $1,017.60
Home Depot (Citibank)                                    Last 4 digits of account number       6    5    5    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2018-19
P.O. ox 790345
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
St. Louis                     MO      63179-0345
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                           Student loans
 Debtor 2 only                                           Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit card
Is the claim subject to offset?
 No
 Yes
Unpaid balance of credit card charges incurred 2018-19.
  4.12                                                                                                                                      $989.40
Kohl's                                                   Last 4 digits of account number       7    0    1    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2018-19
P.O. Box 2983
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Milwaukee                     WI      53201-2985
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                           Student loans
 Debtor 2 only                                           Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Unpaid balance of credit card charges incurred 2018-19.




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                            page 8
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                               Entered:03/29/19 17:44:40 Page34 of 54

Debtor 1       Ann Frances Pegg                                                            Case number (if known)       19-12179 JGR

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                       Total claim
previous page.

  4.13                                                                                                                                      $947.33
Lowe's                                                   Last 4 digits of account number       6    8    6    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2018-19
c/o Sunchrony Bank
Number        Street                                     As of the date you file, the claim is: Check all that apply.
P.O. Box 530914                                           Contingent
                                                          Unliquidated
Atlanta                       GA      30353-0914
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                           Student loans
 Debtor 2 only                                           Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
  4.14                                                                                                                                    $3,717.33
Paypal Credit                                            Last 4 digits of account number            x    x    x
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2017-19
P.O. Box 71202
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Charlotte                     NC      28272-1202
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                           Student loans
 Debtor 2 only                                           Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Unpaid balance of online purchases incurred 2017-19.




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                            page 9
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                               Entered:03/29/19 17:44:40 Page35 of 54

Debtor 1       Ann Frances Pegg                                                            Case number (if known)       19-12179 JGR

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                       Total claim
previous page.

  4.15                                                                                                                                    $5,580.17
Southwest Airlines                                       Last 4 digits of account number       4    2    6    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2017-19
c/o Chase Cardmember Services
Number        Street                                     As of the date you file, the claim is: Check all that apply.
P.O. Box 15298                                            Contingent
                                                          Unliquidated
Wilmington                    DE      19650-5296
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                           Student loans
 Debtor 2 only                                           Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Balance of credit card purchases incurred 2017-19.
  4.16                                                                                                                                    $5,526.93
Southwest Airlines                                       Last 4 digits of account number       7    2    6    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2017-19
c/o Chase Cardmember Services
Number        Street                                     As of the date you file, the claim is: Check all that apply.
P.O. Box 6298                                             Contingent
                                                          Unliquidated
Wilmington                    DE      19850-6298
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                           Student loans
 Debtor 2 only                                           Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Unpaid balance of credit card charges incurred 2017-19 [NOTE: this may be a duplicate listing of the above account due to
the reissuance of the credit card after debtor lost the original card].




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                           page 10
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                               Entered:03/29/19 17:44:40 Page36 of 54

Debtor 1       Ann Frances Pegg                                                            Case number (if known)       19-12179 JGR

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                       Total claim
previous page.

  4.17                                                                                                                                    $2,002.05
Target                                                   Last 4 digits of account number       5    6    9    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2017-19
P.O. Box 5331
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Sioux Falls                   SD      57117
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                           Student loans
 Debtor 2 only                                           Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Unpaid balance of credit card purchases incurred 2017-19.
  4.18                                                                                                                                    $5,877.81
Upstart                                                  Last 4 digits of account number            x    x    x
Nonpriority Creditor's Name
                                                         When was the debt incurred?        5/2018
P.O. Box 1503
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
San Carlos                    CA      94070
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                           Student loans
 Debtor 2 only                                           Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Loan
Is the claim subject to offset?
 No
 Yes
Approx. May, 2018, Debtor obtained a personal signature loan from Wilmington Savings Funds Society. Creditor acquired
the loan from Wilmington Savings Funds. Amount scheduled is remaining unpaid balance of loan. Account has been
assigned for collection.




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                           page 11
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                               Entered:03/29/19 17:44:40 Page37 of 54

Debtor 1       Ann Frances Pegg                                                            Case number (if known)       19-12179 JGR

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                       Total claim
previous page.

  4.19                                                                                                                                  $13,748.79
US Bank                                                  Last 4 digits of account number       9    6    3    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2017-19
P.O. Box 108
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
St. Louis                     MO      63166-0108
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                           Student loans
 Debtor 2 only                                           Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Unpaid balance of credit card charges incurred 2017-19.
  4.20                                                                                                                                      $749.21
US Bank                                                  Last 4 digits of account number       5    4    2    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2019
363 S. Teller Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Lakewood                      CO      80226-7387
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                           Student loans
 Debtor 2 only                                           Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Account & overdraft charges
Is the claim subject to offset?
 No
 Yes
Claim is for bank charges and account overdraft balance incurred 2019.




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                           page 12
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                               Entered:03/29/19 17:44:40 Page38 of 54

Debtor 1       Ann Frances Pegg                                                            Case number (if known)       19-12179 JGR

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                       Total claim
previous page.

  4.21                                                                                                                                      $489.70
Venus                                                    Last 4 digits of account number       7    2    2    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2018
c/o Comnity Bank
Number        Street                                     As of the date you file, the claim is: Check all that apply.
P.O. Box 182125                                           Contingent
                                                          Unliquidated
Columbus                      OH      43218-2125
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                           Student loans
 Debtor 2 only                                           Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Mail order merchandise
Is the claim subject to offset?
 No
 Yes
Unpaid balance of online purchases incurred 2018.
  4.22                                                                                                                                    $2,410.58
Walmart                                                  Last 4 digits of account number       9    7    7    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2017-18
P.O. Box 960024
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Orlando                       FL      00024
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                           Student loans
 Debtor 2 only                                           Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Unpaid balance of credit card charges incurred 2017-18/




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                           page 13
          Case:19-12179-JGR Doc#:13 Filed:03/29/19                               Entered:03/29/19 17:44:40 Page39 of 54

Debtor 1       Ann Frances Pegg                                                           Case number (if known)     19-12179 JGR

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


ADT                                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
8774 Yates Drive, Suite 150                                 Line   4.1 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
Westminster                     CO      80031
City                            State   ZIP Code


ADT                                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3190 S. Vaughn Way                                          Line   4.1 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
Aurora                          CO      80014
City                            State   ZIP Code


Capital One                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 30285                                              Line   4.4 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
Salt Lake City                  UT      84130
City                            State   ZIP Code


Colorado Attorney General                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1300 Broadway, 10th Floor                                   Line   2.1 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
Denver                          CO      80203
City                            State   ZIP Code


Comenity Bank/Overstock                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 659707                                             Line   4.5 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
San Antonio                     TX      78265-9707
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 14
         Case:19-12179-JGR Doc#:13 Filed:03/29/19                       Entered:03/29/19 17:44:40 Page40 of 54

Debtor 1     Ann Frances Pegg                                                    Case number (if known)    19-12179 JGR

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Credit One Bank                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 98873                                     Line   4.7 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims


                                                   Last 4 digits of account number
Las Vegas                 NV      89103-8873
City                      State   ZIP Code


Credit One Bank                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 96873                                     Line   4.6 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims


                                                   Last 4 digits of account number
Las Vegas                 NV      89193-8673
City                      State   ZIP Code


Discover Card                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 6103                                      Line   4.9 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims


                                                   Last 4 digits of account number
Carol Stream              IL      60197-6108
City                      State   ZIP Code


Discover Card                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 30421                                     Line   4.9 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims


                                                   Last 4 digits of account number
Salt Lake City            UT      84130-0421
City                      State   ZIP Code


District Counsel, IRS                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
600 Seventeenth Street, #300N                      Line   2.2 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims


                                                   Last 4 digits of account number
Denver                    CO      80202
City                      State   ZIP Code


FMA Alliance Ltd.                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Re: Upstart                                        Line   4.18 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
Bldg. B, Suite 3
80 Garden Center
                                                   Last 4 digits of account number
Broomfield                CO      80020
City                      State   ZIP Code




Official Form 106E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                         page 15
          Case:19-12179-JGR Doc#:13 Filed:03/29/19                       Entered:03/29/19 17:44:40 Page41 of 54

Debtor 1     Ann Frances Pegg                                                      Case number (if known)    19-12179 JGR

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

FMA Alliance Ltd.                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Re: Upstart                                         Line   4.18 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
P.O. Box 2409

                                                    Last 4 digits of account number
Houston                    TX      77252-2409
City                       State   ZIP Code


FMA Alliance Ltd.                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Re: Upstart                                         Line   4.18 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
12339 Cutten Road

                                                    Last 4 digits of account number
Houston                    TX      77066
City                       State   ZIP Code


Great Lakes                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P. O. Box 530229                                    Line   4.10 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Atlanta                    GA      30353-0229
City                       State   ZIP Code


Internal Revenue Service                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1973 N. Rulon White Boulevard                       Line   2.2 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Ogden                      UT      84201-0021
City                       State   ZIP Code


Internal Revenue Service                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1999 Broadway                                       Line   2.2 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
MS: 5012 DEN

                                                    Last 4 digits of account number
Denver                     CO      80202
City                       State   ZIP Code


Mr. Cooper                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 9095                                       Line         of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Temecula                   CA      92589-9095
City                       State   ZIP Code




Official Form 106E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                          page 16
         Case:19-12179-JGR Doc#:13 Filed:03/29/19                       Entered:03/29/19 17:44:40 Page42 of 54

Debtor 1     Ann Frances Pegg                                                    Case number (if known)    19-12179 JGR

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Southwest Airlines                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Chase Cardmember Services                      Line   4.16 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
P.O. Box 15548

                                                   Last 4 digits of account number
Wilmington                DE      19886-5548
City                      State   ZIP Code


Southwest Airlines                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Chase Cardmember Services                      Line   4.16 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
P.O. Box 6294

                                                   Last 4 digits of account number
Carol Stream              IL      60197-6294
City                      State   ZIP Code


Southwest Airlines                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Chase Cardmember Services                      Line   4.15 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
P.O. Box 6294

                                                   Last 4 digits of account number
Carol Stream              IL      60197-6294
City                      State   ZIP Code


Target                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 660170                                    Line   4.17 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims


                                                   Last 4 digits of account number
Dallas                    TX      75266-0170
City                      State   ZIP Code


U. S. Department of Education                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P. O. Box 790321                                   Line   4.10 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims


                                                   Last 4 digits of account number
St Louis                  MO      63179-0321
City                      State   ZIP Code


U.S. Attorney General                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Department of Justice, Tax Division                Line   2.2 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
P.O. Box 683, Ben Franklin Station

                                                   Last 4 digits of account number
Washington                DC      20044
City                      State   ZIP Code




Official Form 106E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                         page 17
          Case:19-12179-JGR Doc#:13 Filed:03/29/19                      Entered:03/29/19 17:44:40 Page43 of 54

Debtor 1     Ann Frances Pegg                                                     Case number (if known)    19-12179 JGR

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

United States Attorney                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1801 California Street, Suite 1600                 Line   2.2 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                   Last 4 digits of account number
Denver                    CO      80202
City                      State   ZIP Code


United States Attorney                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1801 California Street, Suite 1600                 Line   4.10 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                   Last 4 digits of account number
Denver                    CO      80202
City                      State   ZIP Code


US Attorney General                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Department of Justice                              Line         of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
10th & Constituion Avenue

                                                   Last 4 digits of account number
Washington                DC      20530
City                      State   ZIP Code


US Attorney General                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Department of Justice                              Line   4.10 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
10th & Constituion Avenue

                                                   Last 4 digits of account number
Washington                DC      20530
City                      State   ZIP Code


US Bank                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. 108                                           Line   4.20 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                   Last 4 digits of account number
St. Louis                 MO      63166-0108
City                      State   ZIP Code


US Bank                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P. O. Box 64799                                    Line   4.19 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                   Last 4 digits of account number
St Paul                   MN      55164-0799
City                      State   ZIP Code




Official Form 106E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                          page 18
         Case:19-12179-JGR Doc#:13 Filed:03/29/19                       Entered:03/29/19 17:44:40 Page44 of 54

Debtor 1     Ann Frances Pegg                                                    Case number (if known)    19-12179 JGR

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

US Bank                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 63799                                     Line   4.19 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims


                                                   Last 4 digits of account number
St. Paul                  MN      55164-0799
City                      State   ZIP Code


US Bank                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 6352                                      Line   4.19 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims


                                                   Last 4 digits of account number
Fargo                     ND      58125-6352
City                      State   ZIP Code


US Department of Education                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1244 Speer Boulevard, Suite 615                    Line   4.10 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims


                                                   Last 4 digits of account number
Denver                    CO      80204-3582
City                      State   ZIP Code


US Department of Educaton                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
400 Maryland Avenue, SW                            Line   4.10 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims


                                                   Last 4 digits of account number
Washington                DC      20202
City                      State   ZIP Code


Venus                                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Comenity Bank                                  Line   4.21 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
P.O. Box 659617

                                                   Last 4 digits of account number
San Antonio               TX      78265-9617
City                      State   ZIP Code




Official Form 106E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                         page 19
        Case:19-12179-JGR Doc#:13 Filed:03/29/19                               Entered:03/29/19 17:44:40 Page45 of 54

Debtor 1       Ann Frances Pegg                                                        Case number (if known)        19-12179 JGR

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                               Total claim

Total claims      6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                           6b.             $11,180.00

                  6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                  6e. Total.     Add lines 6a through 6d.                                            6d.             $11,180.00




                                                                                                               Total claim

Total claims      6f.   Student loans                                                                6f.             $61,767.89
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $69,812.31


                  6j.   Total.   Add lines 6f through 6i.                                            6j.            $131,580.20




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                      page 20
           Case:19-12179-JGR Doc#:13 Filed:03/29/19                                 Entered:03/29/19 17:44:40 Page46 of 54

 Fill in this information to identify your case:
 Debtor 1              Ann                   Frances                Pegg
                       First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name              Middle Name            Last Name


 United States Bankruptcy Court for the: DISTRICT OF COLORADO

 Case number           19-12179 JGR
 (if known)                                                                                                           Check if this is an
                                                                                                                       amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?

            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

           Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1       ADT                                                                          Three-year home security alarm monitoring contract
           Name
                                                                                        executed 10/18/18.
           P.O. Box 650485
           Number    Street                                                             Contract to be REJECTED


           Dallas                                       TX        75265-0485
           City                                         State     ZIP Code




Official Form 106G                             Schedule G: Executory Contracts and Unexpired Leases                                                page 1
         Case:19-12179-JGR Doc#:13 Filed:03/29/19                                 Entered:03/29/19 17:44:40 Page47 of 54

 Fill in this information to identify your case:
 Debtor 1            Ann                 Frances                 Pegg
                     First Name          Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name             Last Name


 United States Bankruptcy Court for the: DISTRICT OF COLORADO

 Case number         19-12179 JGR
 (if known)                                                                                                           Check if this is an
                                                                                                                       amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                   12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
      No
      Yes
2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

         No. Go to line 3.
         Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
           No
           Yes
3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt

                                                                                             Check all schedules that apply:




Official Form 106H                                         Schedule H: Your Codebtors                                                        page 1
          Case:19-12179-JGR Doc#:13 Filed:03/29/19                                 Entered:03/29/19 17:44:40 Page48 of 54

 Fill in this information to identify your case:
     Debtor 1              Ann                  Frances                Pegg
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2                                                                                                   An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name                           
                                                                                                               A supplement showing postpetition
     United States Bankruptcy Court for the:   DISTRICT OF COLORADO
                                                                                                                chapter 13 income as of the following date:
     Case number           19-12179 JGR
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status            Employed                                          Employed
      with information about                                         Not employed                                      Not employed
      additional employers.
                                        Occupation
      Include part-time, seasonal,
      or self-employed work.            Employer's name        self

      Occupation may include            Employer's address
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               City                         State   Zip Code      City                   State   Zip Code

                                        How long employed there?


 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                     $0.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +              $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.                  $0.00




Official Form 106I                                            Schedule I: Your Income                                                                page 1
         Case:19-12179-JGR Doc#:13 Filed:03/29/19                                                           Entered:03/29/19 17:44:40 Page49 of 54

Debtor 1        Ann Frances Pegg                                                                                             Case number (if known)    19-12179 JGR
                                                                                                                    For Debtor 1         For Debtor 2 or
                                                                                                                                         non-filing spouse
     Copy line 4 here .................................................................................    4.              $0.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.             $0.00
     5b. Mandatory contributions for retirement plans                                                       5b.             $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.             $0.00
     5d. Required repayments of retirement fund loans                                                       5d.             $0.00
     5e. Insurance                                                                                          5e.             $0.00
     5f. Domestic support obligations                                                                       5f.             $0.00
     5g. Union dues                                                                                         5g.             $0.00
     5h. Other deductions.
          Specify:                                                                                          5h. +           $0.00
6.   Add the payroll deductions.                   Add lines 5a + 5b + 5c + 5d + 5e + 5f +                  6.              $0.00
     5g + 5h.
7.   Calculate total monthly take-home pay.                           Subtract line 6 from line 4.          7.              $0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.           $130.00
          business, profession, or farm
            Attach a statement for each property and business showing
            gross receipts, ordinary and necessary business expenses, and
            the total monthly net income.
     8b. Interest and dividends                                                                             8b.             $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.             $0.00
         dependent regularly receive
            Include alimony, spousal support, child support, maintenance,
            divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.             $0.00
     8e. Social Security                                                                                    8e.             $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.             $0.00
     8g. Pension or retirement income                                                                       8g.             $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +           $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.            $130.00

10. Calculate monthly income. Add line 7 + line 9.                                                          10.           $130.00    +                       =        $130.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                         11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                         12.             $130.00
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                               Combined
                                                                                                                                                                 monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.             Hopefully, yes.
           Yes. Explain:




Official Form 106I                                                                  Schedule I: Your Income                                                               page 2
        Case:19-12179-JGR Doc#:13 Filed:03/29/19       Entered:03/29/19 17:44:40 Page50 of 54

Debtor 1     Ann Frances Pegg                                   Case number (if known)   19-12179 JGR

8a. Attached Statement (Debtor 1)




Gross Monthly Income:                                                                             $1,000.00

Expense                                 Category                               Amount

supplies                                                                       $50.00
Inventory acquisition                                                         $200.00
labor                                                                         $100.00
office supplies                                                                $20.00
telephone                                                                      $50.00
vehicle expense                                                               $400.00
Miscellaneous                                                                  $50.00
Total Monthly Expenses                                                                              $870.00
Net Monthly Income:                                                                                 $130.00




Official Form 106I                    Schedule I: Your Income                                           page 3
          Case:19-12179-JGR Doc#:13 Filed:03/29/19                                   Entered:03/29/19 17:44:40 Page51 of 54

 Fill in this information to identify your case:
                                                                                                        Check if this is:
     Debtor 1              Ann                    Frances                Pegg                            An amended filing
                           First Name             Middle Name            Last Name
                                                                                                         A supplement showing postpetition
                                                                                                            chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                          following date:

     United States Bankruptcy Court for the:    DISTRICT OF COLORADO                                          MM / DD / YYYY
     Case number           19-12179 JGR
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                       12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                 No
                 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                 No
                                                                                      Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                Yes. Fill out this information
                                               for each dependent.................... Debtor 1 or Debtor 2           age              live with you?
      Debtor 2.
                                                                                                                                         No

      Do not state the dependents'
                                                                                                                                         Yes

      names.                                                                                                                             No
                                                                                                                                         Yes

                                                                                                                                         No
                                                                                                                                         Yes

                                                                                                                                         No
                                                                                                                                         Yes

                                                                                                                                         No
                                                                                                                                         Yes
3.    Do your expenses include                       No
      expenses of people other than
      yourself and your dependents?
                                                     Yes



 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                     Your expenses

4.    The rental or home ownership expenses for your residence.                                                     4.                    $2,086.94
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                         4a.

      4b. Property, homeowner's, or renter's insurance                                                              4b.

      4c. Home maintenance, repair, and upkeep expenses                                                             4c.                     $80.00
      4d. Homeowner's association or condominium dues                                                               4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                       page 1
        Case:19-12179-JGR Doc#:13 Filed:03/29/19                              Entered:03/29/19 17:44:40 Page52 of 54

Debtor 1      Ann Frances Pegg                                                         Case number (if known)   19-12179 JGR
                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                   $250.00
     6b. Water, sewer, garbage collection                                                           6b.                    $80.00
     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                   $178.00
         cable services
     6d. Other. Specify:      cable & alarm                                                         6d.                   $200.00
7.   Food and housekeeping supplies                                                                 7.                    $400.00
8.   Childcare and children's education costs                                                       8.

9.   Clothing, laundry, and dry cleaning                                                            9.                     $50.00
10. Personal care products and services                                                             10.                    $50.00
11. Medical and dental expenses                                                                     11.                    $30.00
12. Transportation. Include gas, maintenance, bus or train                                          12.                    $50.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.                    $20.00
    magazines, and books
14. Charitable contributions and religious donations                                                14.                    $20.00
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.

     15b.   Health insurance                                                                        15b.

     15c.   Vehicle insurance                                                                       15c.

     15d.   Other insurance. Specify:                                                               15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                        16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1                                                              17a.

     17b.   Car payments for Vehicle 2                                                              17b.

     17c.   Other. Specify:                                                                         17c.

     17d.   Other. Specify:                                                                         17d.

18. Your payments of alimony, maintenance, and support that you did not report as                   18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.




 Official Form 106J                                        Schedule J: Your Expenses                                           page 2
        Case:19-12179-JGR Doc#:13 Filed:03/29/19                                Entered:03/29/19 17:44:40 Page53 of 54

Debtor 1      Ann Frances Pegg                                                                 Case number (if known)   19-12179 JGR
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify: Gifts, vacations, misc. personal expenses                                                21.    +             $100.00
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.               $3,594.94
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.               $3,594.94

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.                 $130.00
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –           $3,594.94
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.              ($3,464.94)

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

          No.
          Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                                  page 3
        Case:19-12179-JGR Doc#:13 Filed:03/29/19                             Entered:03/29/19 17:44:40 Page54 of 54

 Fill in this information to identify your case:
 Debtor 1           Ann                 Frances             Pegg
                    First Name          Middle Name         Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name         Last Name


 United States Bankruptcy Court for the: DISTRICT OF COLORADO

 Case number        19-12179 JGR
 (if known)                                                                                                 Check if this is an
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

         No

         Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Ann Frances Pegg                                 X
        Ann Frances Pegg, Debtor 1                             Signature of Debtor 2

        Date 03/29/2019                                        Date
             MM / DD / YYYY                                           MM / DD / YYYY




Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                         page 1
